Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu, agent of record, on April 19, 2021.

In the claims:Claims 5, 8 and 9 have been amended as follows—
5.   (Currently Amended) The method according to claim 1, wherein in the step 2, when the hydrochloric acid is used as the leaching solution for leaching the intermediate product, an additional amount of a diluted hydrochloric acid and an additional amount of the intermediate product are in a compounding ratio with a 10-40% excess proportion of the hydrochloric acid over the stoichiometric amount required to perform + = Mg2+ + H20; and
in the step 2, a leaching temperature of the leached intermediate product is 20-30°C and a leaching time is 60-180 min.

8.   (Currently Amended) The method according to claim 1, wherein in the step 3, the second-time deep reduction reaction specifically comprises: raising the temperature in the vacuum reduction furnace while the furnace is at a vacuum degree of 

9.   (Currently Amended) The method according to claim 1, wherein in the step 4, when the deep reduction product is leached, an additional amount of a diluted hydrochloric acid and an additional amount of the deep reduction product are in a compounding ratio with a 5-30% excess proportion of the hydrochloric acid over the stoichiometric amount required to perform + = Ca2+ + H20; and
in the step 4, a leaching temperature of the leached deep reduction product is 20-30°C and a leaching time is 15-90 min.




							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 19, 2021